Citation Nr: 0721941	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Education Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran's report of separation shows retirement from 
active service in January 1969, with a total of 24 years and 
5 months active service.  This document also reflects he was 
awarded the Combat Infantryman Badge.  The veteran died in 
December 1991.  The appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
June 2004 in which service connection for the cause of the 
veteran's death and eligibility for DEA were denied.

The appellant testified before the undersigned Veterans Law 
Judge in September 2006.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2006 and January 2007, the appellant's 
representative submitted additional evidence to the Board.  
The evidence consists of an October 2006 medical opinion 
proffered by the veteran's treating physician, and a 
statement by the appellant.  The appellant did not waive 
review by the agency of original jurisdiction and the Board 
may not consider the evidence in the first instance.

In addition, in her December 2006 letter to her 
representative, the appellant stated she was providing two 
medical opinions, but only one opinion is of record.  

In that same letter, the appellant alluded to request she had 
made for an additional hearing, but neither the request nor 
any response by VA is of record.  

A Remand is required to clarify these matters.  See 38 C.F.R. 
§ 19.37, 20.1304

Accordingly, the case is REMANDED for the following action:

1. Ensure that all evidence submitted by 
the appellant or her representative has 
been added to the claims file.  
Specifically, obtain clarification as to 
whether there is a second medical opinion 
as stated in her cover letter to her 
representative.

2.  Determine whether the appellant 
wishes a hearing and, if so, whether she 
wishes a hearing before a local hearing 
officer sitting at the RO or before a 
Veterans' Law Judge.  Take all 
appropriate follow-up action.

3.  Re-adjudicate the claims for service 
connection for the cause of the veteran's 
death and eligibility to DEA, with 
application of all appropriate laws and 
regulations and consideration of the 
October 2006 private medical opinion and 
any other additional information obtained 
as a result of this remand. If any 
decision remains adverse to the veteran, 
issue a Supplemental Statement of the 
Case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant need take no 
action until she is so informed. The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



